JS 44C/SDNY

CIVIL COVER SHEET

REV. 06/01/17
The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

PLAINTIFFS

EFENDANTS

D
COMTECH TELECOMMUNICATIONS CORP. and TELECOMMUNICATION VIDEODOC TECHNOLOGIES, LTD.

SYSTEMS, INC.

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER

LUPKIN PLLC

80 Broad Street, Suite 1301, New York, NY 10004
(646) 367-2771

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YO
(DO NOT CITE JURISDICTIONAL STATUTES UNLE

28 U.S.C. § 1332(a)(2) - Breach of Contract

ATTORNEYS (IF KNOWN)
Goodwin Procter LLP

The New York Times Building, 620 Eighth Avenue, New York, NY 10018

(212) 813-8800

U ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSB)
SS DIVERSITY)

; ; . ; Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No WyYesl]

If yes, was this case Vol.[] Invol. [] Dismissed. No L] Yes] Ifyes, give date

No [x]

Is THIS AN INTERNATIONAL ARBITRATION CASE?

Yes [ |

& Case No. ee

(PLACE AN [x] INONE BOX ONLY) NATURE OF SUIT
TORTS ACTIONS UNDER STATUTES
CONTRACT PERSONAL INJURY PERSONAL INJ RN FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
[ ] 110 INSURANCE [ ]310 AIRPLANE PHARMACEUTICAL PERSONAL | 1625 DRUG RELATED [ 1422 APPEAL [ ]375 FALSE CLAIMS
[ ]120 MARINE [ ]315 AIRPLANE PRODUCT INJURY/PRODUCT LIABILITY SEIZURE OF PROPERTY 28 USC 158 [ 1376 QUITAM
[ ]130 MILLER ACT LIABILITY [ ]365 PERSONAL INJURY 21 USC 881 [ ]423 WITHDRAWAL [ ]400 STATE
[ 1140 NEGOTIABLE [ ]820 ASSAULT, LIBEL & PRODUCT LIABILITY | 1690 OTHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDER [ ]368 ASBESTOS PERSONAL { 1410 ANTITRUST
[ 1150 RECOVERY OF __[ ]330 FEDERAL INJURY PRODUCT [ 1430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS' LIABILITY PROPERTY RIGHTS [ ]450 COMMERCE
ENFORCEMENT LIABILITY [ 1460 DEPORTATION
OF JUDGMENT —[ ]340 MARINE PERSONAL PROPERTY [ ]820 COPYRIGHTS [ ]470 RACKETEER INFLU-
[ 1151 MEDICARE ACT __[ ] 345 MARINE PRODUCT [ 1830 PATENT ENCED err
[ ]152 RECOVERY OF LIABILITY [ ]370 OTHER FRAUD _ ]
DEFAULTED [ 1350 MOTOR VEHICLE [ ]871 TRUTH INLENDING [1835 PATENT-ABBREVIATED NEW DRUG APPLICATION (RICO)
STUDENT LOANS [ }] 355 MOTOR VEHICLE [ ]840 TRADEMARK [ ]480 CONSUMER CREDIT
(EXCL VETERANS) PRODUCT LIABILITY SOCIAL SECURITY [ 1490 CABLE/SATELLITE TV
[ ] 153 RECOVERY OF —_[ ] 360 OTHER PERSONAL
OVERPAYMENT INJURY [ ]380 OTHER PERSONAL LABOR [ ]861 HIA (13956f) [ ]850 SECURITIES/
OF VETERAN'S —_—_[ ] 362 PERSONAL INJURY - PROPERTY DAMAGE [ ]862 BLACK LUNG (923) COMMODITIES/
BENEFITS MED MALPRACTICE [ ]385 PROPERTY DAMAGE _[ ]710 FAIRLABOR [ ]863 DIWC/DIWW (405(g)) EXCHANGE
[ 1160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT _[ ]864 SSID TITLE XVI
SUITS [ ]720 LABOR/MGMT [ 1865 RSI (405(g))
bd 190 OTHER PRISONER PETITIONS RELATIONS [ ]890 OTHER STATUTORY
CONTRACT [ ]463 ALIEN DETAINEE [ ] 740 RAILWAY LABOR ACT ake ie ee Ace
[ 1195 CONTRACT [ 1/510 Maren —_— [] 751 FAMILY MEDICAL FEDERAL TAX SUITS [ ]891 AGRICU
LABILITY ee 28 USC 2255 mecrehainias heap [ 1870 TAXES (U.S. Plaintiff or RONMENTAL
RPUS 790 OTHER LABOR Defendant) [ ]893 ENVIRON
CS ee penis 305 SAT PERLTY ~ LITIGATION [ 1871 IRS-THIRD PARTY ATES
THER 791 EMPL RET INC 26 USC 7609 [ ]895 FREED
[ 1440 OTHER CMA RIGHTS [FESS ANON 0) Se Gant sat (ERISA) ORATION ACT
(Non-Prisoner [ ] 896 ARBITRATIO.
REAL PROPERTY | 1441 VOTING IMMIGRATION [ ] 899 ADMINISTRATIVE
[ ]210 LAND [ ]442 EMPLOYMENT PRISONER CIVIL RIGHTS PROCEDURE ACT/REVIEW OR
CONDEMNATION — [ | 443 HOUSING/ [ 1462 ae APPEAL OF AGENCY DECISION
ACCOMMODATIONS | ] 550 CIVIL RIGHTS
ee RENT LEASE © { ]445 AMERICANS WITH [ ]555 PRISON CONDITION —_[_] 465 OTHER IMMIGRATION [ ] 950 CONSTITUTIONALITY OF
EJECTMENT DISABILITIES - [ 1560 CIVIL DETAINEE ACTIONS STATE STATUTES
[ ]240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT
245 TORTPRODUCT _[ 1446 AMERICANS WITH
LIABILITY DISABILITIES -OTHER
{ 1290 ALL OTHER [ 1448 EDUCATION

REAL PROPERTY

Check if demanded in complaint:

 

DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.NLY.

CHECK IF THIS IS ACLASS ACTION AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?

 

 

 

UNDER F.R.C.P. 23 IF SO, STATE:
DEMAND $791,000,000 otTHER JUDGE DOCKET NUMBER

 

Check YES only if demanded in complaint

JURY DEMAND: Kl yes CNO NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
(PLACE AN x IN ONE BOX ONLY) ORIGIN

[X] 1 Original C] 2 Removed from C] 3 Remanded [_] 4 Reinstated or [_] 5 Transferred from C16 Muttidistrict Ol7 Appeal to District
Proceeding State Court from Reopened (Specify District) Litigation Judge from
Appellate (Transferred) Magistrate Judge

L] a. allparties represented = Court

oO 8 Multidistrict Litigation (Direct File)
[_] b. Atleast one party

is pro se.
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
[11 U.S. PLAINTIFF []2 U.S. DEFENDANT [_] 3 FEDERAL QUESTION [x]4 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)
CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE []l1 []1 CITIZEN OR SUBJECT OF A [1313 INCORPORATED and PRINCIPAL PLACE [5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE []2 []2 INCORPORATED or PRINCIPAL PLACE [xj 4[ 14 FOREIGN NATION [16 []6

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
Comtech Telecommunications Corp.: 68 S. Service Road, Suite 230, Melville, NY 11747 (Suffolk)

Telecommunication Systems, Inc.: 275 West Street, Annapolis, MD 21401

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

VideoDoc Technologies, LTD: Lansdowne House, 57 Berkeley Square, London, W1J6ER

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: THIS ACTION SHOULD BE ASSIGNED TO: [] WHITE PLAINS [x] MANHATTAN

DATE 07/18/2019 siGNATURE OF ATTORNEY OF RECORD ae TO PRACTICE IN THIS DISTRICT
/ []N
P [ [x] YES (DATE ADMITTED Mo.07 Yr.2001__)
RECEIPT # Attorney Bar Code #1S$3281
Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.

 

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
